Citation Nr: 1414109	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for back injury residuals.

2. Entitlement to service connection for a left hand disorder.

3. Entitlement to service connection for a right hand disorder.

4. Entitlement to service connection for a left knee disorder.

5. Entitlement to service connection for a right knee disorder. 

6. Entitlement to service connection for left upper extremity frostbite residuals. 

7. Entitlement to service connection for right upper extremity frostbite residuals.

8. Entitlement to service connection for left lower extremity frostbite residuals. 

9. Entitlement to service connection for right lower extremity frostbite residuals.

10. Entitlement to service connection for bilateral hearing loss.

11. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney


ATTORNEY FOR THE BOARD

Aileen Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to service connection for the issues on appeal. 

In December 2012, the Board remanded for further development the issues of service connection for hearing loss and tinnitus, and denied the remainder of the issues listed on the title page of this decision.  The Veteran appealed the Board's denials to the Court of Appeals for Veterans Claims.  In July 2013, the Court remanded the matter back to the Board for compliance with a Joint Motion for Remand.


Additional evidence pertaining to hearing loss and tinnitus was associated with the file and not considered by the June 2013 supplemental statement of the case. Nevertheless, the Veteran's attorney submitted a waiver of RO consideration of that evidence and new evidence submitted pertaining to the other issues addressed by the Joint Motion for Remand.  38 C.F.R. § 20.1304 (2013).

The issues of service connection for left ear hearing loss, a spine disability, a bilateral hand disability, a bilateral knee disability, and frostbite residuals affecting the upper and lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's tinnitus arose in service and continued thereafter. 


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tinnitus, which he contends is the result of his proximity to an explosion in basic training, and his exposure to artillery file while serving as an instructor during his active duty period of service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's service treatment records show a complaint of left ear hearing difficulty and a finding of scarring on the right tympanic membrane during an October 1981 separation examination, but are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus began in service and has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

There are multiple medical opinions in this case, both for and against the Veteran's claim.  Weighing against the Veteran's claim are August 2009 and June 2013 opinions from a VA examiner who determined that the Veteran's tinnitus is less likely than not due to military noise exposure based in large part on an absence of complaints of tinnitus during service.  In October 2013, a private audiologist opined that the Veteran's tinnitus is at least as likely as not related to service.  The October 2013 opinion was based on a review of select service records and supported by some rationale, including the evidence of tympanic membrane scarring and complaint of difficulty hearing, and is therefore, probative.  

The Board finds that the foregoing opinion evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to service.  Given the balance of evidence, and absent evidence in the record to contradict the Veteran's competent assertion of an onset of tinnitus during service and continuing thereafter, the Board finds that service connection for tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's hearing loss claim is remanded for an examination to determine whether the Veteran has a hearing loss disability for VA purposes.  While a January 2013 VA examination showed puretone thresholds within normal limits for VA purposes, the October 2013 private audiological evaluation reveals speech recognition of 92 percent in the left ear and may reflect hearing loss in the right ear at 500 Hertz, although the graph was not interpreted by the private audiologist.  
As a low speech recognition score was found to be unreliable on the 2013 VA examination, the reliability of the information contained in the private evaluation is unclear.  Moreover, it is unclear whether the testing was conducted in a soundproof environment and utilized the recorded word list rather than spoken list for speech recognition testing.  Additionally, while the private examiner based her opinion on the Veteran's report of a negative history of noise exposure post service, the Board observes that in September 1987 the Veteran reported to VA that he was enrolling in helicopter pilot's course at an airport.  Further, the private examiner did not address audiological findings in January 1982, just one month following separation from active service, which showed essentially unchanged, if not improved, hearing from that found during October 1975 entrance examination.  Thus, a new examination and opinion would assist in adjudicating the claim.

Regarding the remaining claims on appeal, remand is necessary for etiological opinions.  The Veteran has submitted a July 2013 private opinion suggesting that the Veteran has back, hand, knee, upper extremity, and lower extremity disabilities that are related to his active service.  While the Board finds the opinion insufficient to warrant a grant of service connection for any of the disabilities addressed, largely due to a lack of adequate rationale, the opinion is nonetheless sufficient to trigger VA's duty to assist the Veteran by providing him an examination.

The Veteran alleges he suffered frostbite during training in New York in 1980.  The Veteran's service personnel records should be requested.

The Veteran should be asked to identify any sources of treatment, both VA and private, for any of his disabilities being remanded herein, since October 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his hearing loss, back, knee, hand, upper extremity, or lower extremity disabilities.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, any relevant ongoing VA treatment records should be obtained.  Any treatment records so acquired should be associated with the claim file or with Virtual VA/VBMS.  If any requested records are not available, the Veteran should be notified of such.

2.  Request the Veteran's service personnel records through official sources.  If the requested records are not available, the Veteran should be notified of such.

3.  After the above requested records, if any, have been associated with the file, schedule the Veteran for a VA audiological examination to determine whether he suffers from a current hearing loss disability for VA purposes and if so, whether such is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Specifically, the examiner should provide an opinion as to whether any current hearing loss disability in either ear is at least as likely as not (50 percent probability or greater) related to service.  In doing so, the examiner should address any threshold shifts between entrance and separation examinations.  The examiner should explain the medical basis for the conclusions reached.

4.  Schedule the Veteran for a VA orthopedic examination to obtain a medical opinion as to whether he suffers from any current spine or knee disability and if so, whether such is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, to include x-rays, should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Indicate whether the Veteran has a diagnosed back disability.  In addressing this question, the examiner should comment on Dr. Poppa's assessments of chronic thoracolumbar myofascitis and lumbar facet syndrome.

b. If a current back disability is found, then the examiner should provide an opinion as to whether the disability at least as likely as not (50 percent probability or greater) arose during the Veteran's period of service or is otherwise etiologically related to service.  The examiner should explain the medical basis for the conclusions reached.

c. Indicate whether the Veteran has a diagnosed right or left knee disability.  In addressing this question, the examiner should comment on Dr. Poppa's assessment of bilateral post-traumatic chondromalacia with patellofemoral syndrome and pain.

d. If a current left or right knee disability is found, then the examiner should provide an opinion as to whether the knee disability at least as likely as not (50 percent probability or greater) arose during the Veteran's period of service or is otherwise etiologically related to service.  The examiner should explain the medical basis for the conclusions reached.

5.  Schedule the Veteran for a VA neurologic examination to obtain a medical opinion as to whether he suffers from any current hand, upper extremity, or lower extremity disability and if so, whether such is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Indicate whether the Veteran has a diagnosed neurological disability in either hand, upper extremity, or lower extremity.  In addressing this question, the examiner should comment on Dr. Poppa's assessments of bilateral cubital tunnel syndrome and cold sensitivity.

b.  If a current hand, upper extremity, or lower extremity neurological disability is found, then the examiner should provide an opinion as to whether the disability at least as likely as not (50 percent probability or greater) arose during the Veteran's period of service or is otherwise etiologically related to service, to include alleged cold exposure.  The examiner should explain the medical basis for the conclusions reached.

6.  Then, the RO/AMC should readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, then the RO/AMC should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


